UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-1087



SHERRY WHITE-BATTLE,

                                              Plaintiff - Appellant,


   versus


DEMOCRATIC PARTY OF VIRGINIA; NORFOLK CITY
DEMOCRATIC COMMITTEE,

                                             Defendants - Appellees,


            and


GEORGE SCHAEFER; NORFOLK ELECTORAL BOARD,

                                                          Defendants,


            versus


ELISA LONG, General Registrar of the City of
Norfolk; EILEEN M. ADDISON,

                                                Movants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-897-2)


Submitted:    May 27, 2005                   Decided:   June 21, 2005
Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherry White-Battle, Appellant Pro Se. Stephen Edward Heretick,
Portsmouth, Virginia; Robert Bryan Rigney, PROTOGYROU & RIGNEY,
PLC, Norfolk, Virginia; Harold Phillip Juren, Deputy City Attorney,
Norfolk, Virginia; Eileen M. Addison, COMMONWEALTH ATTORNEY’S
OFFICE, Yorktown, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Sherry White-Battle appeals the district court’s orders

granting summary judgment to Defendants and denying her motions to

amend and for discovery.      See White-Battle v. Democratic Party of

Virginia, No. CA-03-897-2 (E.D. Va. June 29 & Nov. 12, 2004).               We

have   reviewed   the      record   and     find   no    reversible    error.

Accordingly, we affirm.       In addition, we find the district court

did not abuse its discretion in denying White-Battle’s motions to

amend and for discovery.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 3 -